Citation Nr: 1131693	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-43 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran's claim of entitlement to service connection for left knee disability should be reviewed under a merits analysis.

2.  Whether the Veteran's claim of entitlement to service connection for right knee disability should be reviewed under a merits analysis.

3.  Whether the Veteran's claim of entitlement to service connection for low back disability should be reviewed under a merits analysis.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for low back disability.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

   
REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2009.  A statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.  The Veteran appeared at a May 2010 Decision Review Officer (DRO) hearing.  A transcript is of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In a statement received in January 2009, the Veteran asserted that he cannot work because of his bilateral knees and low back.  As a result, the Board does find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

The issues of entitlement to service connection for left knee disability, right knee disability and low back disability (under a merits analysis); and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left knee disability was denied by a June 1995 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Service connection for right knee disability was denied by a June 1995 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

3.  Service connection for low back disability was denied by a June 1995 rating decision; a notice of disagreement was not received to initiate an appeal from that determination. 
 
4.  At the time of the June 1995 rating decision, service treatment records were not available; relevant service treatment records were subsequently received and associated with the claims file. 


CONCLUSION OF LAW

The Veteran's claims of service connection for left knee disability, for right knee disability, and for low back disability are to be reconsidered by VA under a merits analysis.  38 C.F.R. § 3.156(c) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims by the Veteran for service connection for left knee disability, for right knee disability, and for low back disability were denied by rating decision in June 1995.  The Veteran did not file a timely notice of disagreement to that rating decision.  As a general rule, a rating decision which is not appealed within one year becomes final and my only be reopened by submission of new and material evidence.  See generally 38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  It appears that the RO initially reviewed the claims under a new and material evidence analysis and determined that the claims have not been reopened.  Subsequent supplemental statements of the case are not entirely clear, but it may be that the RO eventually reopened the claims and denied on the merits.  

The Board notes that the June 1995 rating decision includes an express notation that the service treatment records were not available.  However, it appears that some relevant treatment records were subsequently received in 2006.  The pertinent regulation sets forth an exception for such a situation.  Specifically, 38 C.F.R § 3.156(c) states that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the new and material evidence requirement of 38 C.F.R. § 3.156(a).  

The Board notes that the service treatment records received in 2006 include references to low back pain and swollen knees.  VA must therefore consider the claims notwithstanding the new and material evidence analysis.  

The Board also notes a November 2006 rating decision regarding the low back issue.  However, the Board  does not view that decision as final since it undertook a new and material evidence and found that the claim was not reopened.  As discussed above, a new and material evidence analysis is not for application when relevant service records are associated with the file after a prior decision.  


ORDER

The Veteran's claims of service connection for left knee disability, for right knee disability, and for low back disability are subject to a merits analysis notwithstanding the June 1995 rating decision.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

At the RO hearing, the Veteran testified that he saw a private doctor for treatment of the disorders at issue in about 1977.  It is not clear from the record that the Veteran identified that doctor or that an attempt was made to verify the claimed treatment or to request copies of pertinent treatment records.  Additionally, although it appears that some medical records associated with a Social Security disability claim in the early 1990's may be included in the claims file, administrative records associated with that claim do not appear to be in the file.  In view of the need to take appropriate action to assist the Veteran in obtaining any available records from the private doctor who he claims to have treated in about 1977, action to obtain any additional Social Security records is appropriate. 

Since the case must be remanded to assist the Veteran as discussed above, it would also be appropriate to direct another search for any service treatment records which might have been located since 2006.  

If any additional medical records are made of record, then another VA examination with nexus opinion would be necessary.

Finally, the Board notes that the Veteran appointed a new representative in July 2011.  As a matter of course during the RO actions directed by this remand, the new representative will have the opportunity to present argument on the Veteran's behalf. 

As the issue of TDIU is inextricably intertwined with the service connection issues on appeal, the RO should reconsider this issue after development and reconsideration of the services connection issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should furnished an appropriate consent form and be asked to identify and furnish the address of the private doctor he testified treated him in about 1977, to be followed by appropriate RO action.

2.  The RO should also request a search for any additional service treatment records. 

3.  The Social Security Administration should be requested to furnish copies of all administrative and medical records associated with any claim(s) for disability benefits, to include any claim in the early 1990's. 

4.  If any new evidence is obtained as a result of the above actions, then the Veteran should be scheduled for another VA examination of the knees and back.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current left knee disability is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current right knee disability is causally related to service?  

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the current low back disability is causally related to service?

A rationale should be provided with discussion of in-service symptoms and post-service evidence.   

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the record and readjudicate the issues on appeal.  The RO should also determine whether TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


